                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

GURAL FOSTER                                                                  PLAINTIFF



v.                           Case No.: 4:20-cv-00086-LPR-JJV

ANDREW SAUL,
Commissioner,
Social Security Administration,                                             DEFENDANT

                                       JUDGMENT

       Pursuant to the Order filed in this matter on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that Plaintiff’s Complaint is DISMISSED with prejudice.


       IT IS SO ADJUDGED this 28th day of May 2021.


                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT JUDGE
